Citation Nr: 1537159	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS), prior to March 6, 2012.  

2.  Entitlement to an initial rating in excess of 30 percent for service-connected IBS on and after March 6, 2012.  

3.  Entitlement to an initial compensable rating for erectile dysfunction (ED).  

4.  Entitlement to service connection for reflux, nausea, and severe weight loss, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974 and again from December 1990 to May 1991.  He also had service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and September 2006 rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision of September 2006, service connection was granted for IBS and ED.  IBS was awarded a 10 percent rating, effective March 6, 2006, and ED was awarded a noncompensable rating, effective March 6, 2006.  The Veteran disagreed with the ratings, and the current appeal ensued.  

By rating decision of January 2013, the 10 percent rating for IBS was increased to 30 percent, effective March 6, 2012.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  

The Board remanded the instant claims in October 2011 and August 2014 for further development. 

The issues of entitlement to an initial compensable rating for erectile dysfunction and service connection for reflux, nausea, and severe weight loss, to include as due to undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, for the period prior to March 6, 2012, the Veteran's service-connected IBS manifested severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

2.  For the period from March 6, 2012, the Veteran's service-connected IBS is severe.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, and no higher, for IBS prior to March 6, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, Diagnostic Code (DC) 7319 (2015).   

2.  The criteria for an initial rating in excess of 30 percent for IBS, on and after March 6, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, DCs 7319, 7323, 7332 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)  (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

The Veteran's appeal for higher initial ratings for IBS arises from his disagreement with the initial evaluations following the grant of service connection.  Thus, they are downstream issues, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues. 

The January 2008 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant DC for rating the disability at issue.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities addressed in this decision. 

Moreover, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the present case, STRs, private treatment records, VA medical records, and the Veteran's statements have been obtained and associated with the claims file.   

Further, VA provided examinations in September 2006 and March 2012 to obtain medical evidence as to the current severity of the Veteran's IBS.  The examinations are adequate because they were performed by medical professionals and were based on a solicitation of history and symptomatology from the Veteran, and examinations of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners considered the Veteran's reported medical history and lay statements concerning the Veteran's IBS.   The VA examiners described the symptoms and manifestations due to the disability.    The examination reports are accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained in this case.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4)  (2015). 

The Veteran was afforded the opportunity to testify at a Board hearing.  He declined.  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2015). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2015). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20  (2015). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55  (1994). 

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

IBS

In a September 2006 rating decision, the RO granted service connection for IBS and assigned a 10 percent rating effective from March 6, 2006. The 10 percent rating was assigned pursuant to DC 7319.  By rating decision of January 2013, the AOJ increased the 10 percent rating to 30 percent, effective March 6, 2012.  

Under DC 7319, a 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe IBS when there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114 , DC 7319. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent rating for his service-connected IBS for the period since service connection was granted.  All reasonable doubt has been resolved in the Veteran's favor in making this determination.  

The Veteran underwent a VA examination in September 2006.  He related that he had IBS and that it had become progressively worse.  He was medicated at that time with Omeprazole, 20 mg., twice daily.  He expressed symptoms of nausea, diarrhea, constipation, and abdominal swelling.  The diagnosis was IBS, pain, diarrhea and constipation.  Constipation was experienced less than monthly, and diarrhea was experienced several times weekly, but less than daily.  The diarrhea was episodic and moderate in severity and occurred for two days in duration.  He had more than 12 attacks per year and had moderate accompanying pain.  

In the Veteran's February 2008 Substantive Appeal, he related that his IBS was productive of constant diarrhea and issues with constipation.  This occurred on a daily basis.  This was construed to be worse, and he was scheduled for additional VA examination.  

Prior to his March 2012 VA examination, he was seen by VA and privately.  Most of the time, his IBS was described as stable.  However, he still required Omeprazole, twice daily.  

The Veteran underwent a VA examination in March 2012.  He complained of loose stools once a week with duration of a few hours.  This diarrhea was accompanied by cramping.  He also had mild nausea which was noted to "come and go."  The examination also revealed occasional episodes of bowel disturbance with abdominal distress.  He had no ulcerative colitis.  

Based on the foregoing, for the entire period on appeal, the Board concludes that the Veteran's IBS more nearly approximates the criteria for a 30 percent rating, but no higher.  All reasonable doubt was resolved in the Veteran's favor in making this decision.  The Board observes that the 30 percent evaluation contemplates severe symptoms and more or less constant abdominal distress and is the highest rating possible under DC 7319.  His symptoms appeared steady throughout the appeal period, and he required medication throughout.  He expressed pain along with these symptoms, and had abdominal distress and nausea throughout.  Therefore, symptoms aligned with a 30 percent rating, when resolving reasonable doubt in the Veteran's favor, began from the beginning of the appeals period.  

The 30 percent rating is the highest schedular evaluation that is awarded under DC 7319.  Nevertheless, the Board has considered whether an increased evaluation would be in order under other relevant DCs.  The assignment of a particular DC is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher rating under another DC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Another potentially applicable code is DC 7332 for impairment of sphincter control, as the Veteran is service connected for IBS.  A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements.  Complete loss of sphincter control warrants a 100 percent rating.  See 38 C.F.R. § 4.114 , DC 7332 (2015) . However, extensive leakage and fairly frequent involuntary bowel movements have not been shown in this case.  Nor has complete loss of sphincter control been shown.  Accordingly, entitlement to a rating of 30 percent, but no higher, is granted for the Veteran's service-connected IBS throughout the appeal period under DC 7319, and DC 7332 does not provide a basis for a higher evaluation.  38 C.F.R. §§ 4.7, 4.114 (2015),  DC 7319.   

DC 7323, ulcerative colitis, provides a 60 percent disability rating for severe impairment, with numerous attacks a year and malnutrition, with health only fair during remissions.  A maximum schedular 100 percent disability rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  In the present case, a basis for a higher rating under DC 7323 is not presented during any portion of the appeal period.  Malnutrition, health only fair during remissions, anemia, general debility or serious complications such as liver abscess have not been complained of or shown.  With no pronounces or severe symptoms analogous to ulcerative colitis, the Veteran's service-connected IBS does not warrant an increased rating at any time pursuant to this DC.

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's IBS is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id. , see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria to evaluate his IBS reasonably describe the Veteran's disability level and symptomatology, and he has not argued to the contrary.  As noted above, the frequency and severity of his IBS has been addressed; therefore, his disability level is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  Moreover, there are higher ratings available under other DCs, but the Veteran does not have such symptomatology.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As such, a 30 percent rating is warranted, and no higher, for the entire appeal period for the Veteran's service-connected IBS.  


ORDER

An initial increased rating for IBS to 30 percent, and no higher,  prior to March 6, 2012, is granted, subject to the laws and regulations governing monetary benefits.  

An initial increased rating for IBS greater than 30 percent, on and after March 6, 2012, is denied.  


REMAND

Further development is necessary for the claims of an initial compensable rating for ED and service connection for reflux, nausea, and severe weight loss, to include as due to undiagnosed illness.  

In connection with the Veteran's erectile dysfunction disability, during his June 2006 VA examination, he was noted to have Peyronie's disease with 30 degrees angulation with erection, but the examiner did not indicate whether or not the Peyronie's disease was a diabetes-mellitus  or ED related issue.  

Here, the Board notes that service connection is in effect for diabetes mellitus, type II, and the Veteran has erectile dysfunction due to his diabetes mellitus.  Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's erectile dysfunction is most appropriately rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  In this case, the examination report does not contain an adequate explanation of whether the Veteran's Peyronie's disease is related to, caused by, or aggravated by,  the Veteran's diabetes mellitus, and whether this qualifies as a deformity of the penis with loss of erectile power for purposes of Diagnostic Code 7522.  Without further explanation, the Board cannot effectively evaluate this condition.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); also 38 C.F.R. § 3.310 (2015).  

The Veteran was accorded another VA examination in March 2012 to address this issue.  The examiner indicated the Veteran's penis was normal, not indicating at any point that he had Peyronie's disease, contrary to numerous other evidence of record, and the Veteran's statements of such.  Since the examiner did not find Peyronie's disease, she should have addressed the discrepancy with the other evidence of record, and should have addressed the secondary service connection issue raised in the October 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Additionally, the October 2011 VA remand also asked that the issue of service connection for reflux, nausea, and severe weight loss, to include as due to undiagnosed illness be addressed.  The Veteran underwent a March 2012 examination which determined that the Veteran had a diagnosed illness, which was gastroesophageal reflux disease (GERD).  The AOJ requested an additional medical opinion to determine if the Veteran's GERD was at least as likely as not caused by, incurred in, or aggravated by his active service.  This issue was addressed, and the examiner also gave a medical opinion that the Veteran's GERD was less likely incurred in, or caused by, or aggravated from a claimed inservice event or illness.  The examiner also opined that the Veteran's GERD was less likely as not proximately due to or the result of his service-connected IBS.  Although the examiner opined that the Veteran's service-connected IBS did not cause his GERD, he did not provide an opinion as to whether the service-connected IBS aggravated his GERD, which is also a basis for service connection under 38 C.F.R. § 3.310 (2015).  This should be addressed on Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  Following completion of the above, the Veteran should undergo a VA genitourinary or other appropriate examination to determine the severity and manifestations of his service-connected erectile dysfunction.  All indicated studies should be performed. The examiner should review the entire VBMS file, specifically the findings of Peyronie's disease, and his/her report should include discussion of the Veteran's documented medical history and assertions, including a report of all the signs and symptoms necessary for rating the Veteran's service-connected erectile dysfunction.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed Peyronie's disease is due to, aggravated by, or the result of the Veteran's service-connected erectile dysfunction and/or diabetes mellitus, type II, and, if so, whether the Veteran's Peyronie's disease is considered a penile deformity.  

3.  The Veteran should undergo a VA gastroesophageal or other appropriate examination to determine nature and etiology of his GERD.  All indicated studies should be performed.  The examiner should review the entire VBMS file, specifically the January 2013 medical opinion that addresses the issue that the Veteran's reflux, nausea, and weight loss condition is a diagnosed disorder, namely GERD.  A VA medical opinion should be provided which indicates whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed GERD, is aggravated by his service-connected IBS.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology, which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


